DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Request for Continued Examination filed on 7/26/2022.
Claims 1, 6, 8, 11, 16, 18, 21, and 26 have been amended.
No claims have been cancelled. Claims 2, 12, 22, and 27 were cancelled previously.
No new claims have been added.
Claims 1, 3-11, 13-21, 23-26, and 28-30 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 has been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-21, 23-26, and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The recited structure for such limitations appears to be disclosed in at least paragraphs [0087]-[0088] of Applicant’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-11, 13-21, 23-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0303241, Yang hereinafter, provided by Applicant) in view of Siomina et al. (US 2014/0092771, Siomina hereinafter).	Regarding claims 1, 11, 21, and 26, Yang teaches a method, a non-transitory computer-readable medium, and an apparatus for wireless communications (User Equipment; Yang; Fig. 11; [0178]-[0187]), comprising: 	at least one processor (The UE may be comprised of a processor. The Examiner would also like to note that at least paragraphs [0087]-[0088] of Applicant’s specification state that a processor may be used to implement the means plus function limitations recited in claim 21, such as “mean for determining one or more narrowband regions,” “means for determining resources,” “means for deciding whether or not to transmit SRS,” and “means for transmitting or not transmitting.” The processor may thus also be broadly reasonably interpreted as teaching the structure for “mean for determining one or more narrowband regions,” “means for determining resources,” “means for deciding whether or not to transmit SRS,” and “means for transmitting or not transmitting” recited in claim 21; Yang; Fig. 11; [0179]); and 	memory coupled to the at least one processor (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]), the memory storing instructions executable by the at least one processor to cause the apparatus to: 		determine one or more narrowband regions partitioned from wider system bandwidth for communicating with a base station (A user equipment may determine a band that is narrower than an entire system band for communication with a base station; Yang; Figs. 7-10; [0010], [0150], [0152], [0162], [0164]-[0167]); 		determine time-frequency sounding reference signal (SRS) transmission resources, within the one or more narrowband regions of a first subframe, for transmitting SRSs (As can be seen for instance in at least Figs. 7-9 and the corresponding portions of the specification, a UE may determine time-frequency resources within a narrowband region of at least a first subframe for transmission of sounding reference signals (SRSs). Uplink physical channel information may be derived from higher layer signaling. The UE may thus be broadly reasonably interpreted as determining time-frequency sounding reference signal (SRS) transmission resources, within the one or more narrowband regions of a first subframe, for transmitting SRSs; Yang; Figs. 7-10; [0010], [0038], [0150], [0152], [0162], [0164]-[0167]); 		decide whether or not to transmit SRS on the determined time-frequency SRS transmission resources of the first subframe (The UE may transmit an SRS and may thus be reasonably interpreted as “deciding” to transmit an SRS on the allocated time-frequency SRS transmission resources for the SRS; Yang; Figs. 7-10; [0010], [0150], [0152], [0162], [0164]-[0167]); and 		transmit or not transmit the SRS on the determined time-frequency SRS transmission resources of the first subframe based on the decision (The UE may transmit an SRS on the allocated time-frequency SRS transmission resources for the SRS. With regard to claim 21 specifically, the UE may be comprised of an RF unit that includes one or more antennas. The Examiner would also like to note that at least paragraph [0088] of Applicant’s specification states that one or more antennas may be used to implement the “means for transmitting or not transmitting” recited in claim 21. The RF unit may thus also be broadly reasonably interpreted as teaching the structure for “means for transmitting or not transmitting” recited in claim 21; Yang; Figs. 7-11; [0010], [0150], [0152], [0162], [0164]-[0167], [0184]). 	However, Yang does not specifically disclose determining time-frequency SRS transmission resources using an SRS cyclic shift or an SRS comb index.	Siomina teaches determining time-frequency SRS transmission resources using an SRS cyclic shift or an SRS comb index (Configuration information for time-frequency SRS transmission resources may include at least information regarding the narrowband resources to be used and SRS-Cyclic shift. Determination of time-frequency SRS transmission resources may thus be broadly reasonably interpreted as being done using an SRS cyclic shift or an SRS comb index; Siomina; [0242]-[0244]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Siomina regarding SRS configuration parameters with the teachings as in Yang regarding transmission of SRSs. The motivation for doing so would have been to increase performance using RF performance metrics obtained for instance from an SRS channel (Siomina; [0006]-[0010], [0021], [0242]-[0244]).	Regarding claims 3, 13, 23, and 28, Yang and Siomina teach the limitations of claims 1, 11, 21, and 26 respectively.	Yang further teaches the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]) receive signaling to trigger transmission of SRS (Uplink physical channel information such as SRS information may be derived from higher layer signaling. The UE may thus receive signaling that may be reasonably interpreted as “triggering” transmission of SRS; Yang; Figs. 7-10; [0038], [0150], [0152], [0162], [0164]-[0167]). 	Regarding claims 4, 14, 24, and 29, Yang and Siomina teach the limitations of claims 3, 13, 23, and 28 respectively.	Yang further teaches the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]) decide whether or not to transmit the SRS based, at least in part, on the received signaling being valid for a given narrowband region (Uplink physical channel information such as SRS information may be derived from higher layer signaling. Such information may be reasonably interpreted as being “valid.” Because the UE may transmit an SRS based on such information, the UE may be reasonably interpreted as “deciding” to transmit the SRS based on valid signaling information; Yang; Figs. 7-10; [0038], [0150], [0152], [0162], [0164]-[0167]). 	Regarding claims 5, 15, 25, and 30, Yang and Siomina teach the limitations of claims 3, 13, 23, and 28 respectively.	Yang further teaches the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang. The Examiner would also like to note that at least paragraphs [0087]-[0088] of Applicant’s specification state that a processor may be used to implement the means plus function limitations recited in claim 25, such as “mean for determining a first set of narrowband regions,” “means for determining a hopping sequence,” and “means for determining transmission parameters.” The processor may thus also be broadly reasonably interpreted as teaching the structure for “mean for determining a first set of narrowband regions,” “means for determining a hopping sequence,” and “means for determining transmission parameters” recited in claim 25; Yang; Fig. 11; [0179]-[0181]) determine a first set of narrowband regions for which a trigger to transmit SRS is valid (As can be seen for instance in at least Figs. 7-9 and the corresponding portions of the specification, a UE may determine resources within a narrowband region of at least a first subframe for transmission of an SRS. Information on such a subframe may be received from higher layer signaling and such information may be reasonably interpreted as being “valid”; Yang; Figs. 7-10; [0038], [0150], [0152], [0162], [0164]-[0167]); 	determine a hopping sequence of transmission resources (Frequency hopping may be applied for the SRS, which may also be reasonably interpreted as being “determined”; Yang; Figs. 7-10; [0099], [0125]-[0130], [0162]); 	determine transmission parameters according to the first set of narrowband regions for which a trigger is valid and the determined hopping sequence (Transmission parameters may be reasonably interpreted as being determined according to the indicated first set of narrowband regions and the determined hopping sequence; Yang; Figs. 7-10; [0038], [0099], [0125]-[0130], [0150], [0152], [0162], [0164]-[0167]); and 	decide whether or not to transmit the SRS by deciding to transmit the SRS in a first subframe of the first set of narrowband regions for which a trigger is valid based, at least in part, on the determined transmission parameters (The UE may transmit an SRS and may thus be reasonably interpreted as “deciding” to transmit an SRS on the allocated resources for the SRS based on determined allocated resource information; Yang; Figs. 7-10; [0150], [0152], [0162], [0164]-[0167]). 	Regarding claims 6 and 16, Yang and Siomina teach the limitations of claims 3 and 13 respectively.	Yang further teaches the signaling comprises a downlink grant (The signaling may comprise information such as resource allocation information, which may be broadly reasonably interpreted as a downlink grant; Yang; Figs. 4-10; [0038], [0083], [0150], [0152], [0162], [0164]-[0167]), and wherein the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]) determine the time-frequency SRS transmission resources for transmitting the SRSs based, at least in part, on resources indicated in the downlink grant (Because downlink and uplink resources in a resource allocation are inherently connected, SRS time-frequency SRS transmission resources in the uplink may be reasonably interpreted as being determined based on the entire resource allocation (i.e., based on downlink resources); Yang; Figs. 4-10; [0150], [0152], [0162], [0164]-[0167]). 	Regarding claims 7 and 17, Yang and Siomina teach the limitations of claims 3 and 13 respectively.	Yang further teaches the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]): 	receive a plurality of SRS configurations from a base station (As can be seen for instance in Fig. 7, a plurality of SRS configurations may be received; Yang; Figs. 7-10; [0150], [0152], [0162], [0164]-[0167]); 	receive a grant from the base station (The signaling may comprise information such as resource allocation information, which may be broadly reasonably interpreted as a grant received from the base station; Yang; Figs. 4-10; [0038], [0083], [0150], [0152], [0162], [0164]-[0167]), comprising a trigger to perform SRS and an indication of an SRS configuration of the plurality of SRS configurations to use for transmitting the SRS (The signaling may comprise information such as resource allocation information (i.e., a grant) including information such as SRS information (i.e., an indication of an SRS configuration of the plurality of SRS configurations to use for transmitting the SRS). Such information allocating resources for SRS may be broadly reasonably interpreted as “triggering” SRS signaling. The UE may thus be broadly reasonably interpreted as receiving a grant from a base station comprising a trigger to perform SRS and an indication of an SRS configuration of the plurality of SRS configurations to use for transmitting the SRS; Yang; Figs. 4-10; [0038], [0083], [0150], [0152], [0162], [0164]-[0167]); and 	decide whether or not to transmit an SRS based, at least in part, on the trigger and the indication of the SRS configuration (The UE may transmit an SRS and may thus be reasonably interpreted as “deciding” to transmit an SRS on the allocated resources for the SRS (i.e., a trigger); Yang; Figs. 7-10; [0150], [0152], [0162], [0164]-[0167]). 	Regarding claims 8 and 18, Yang and Siomina teach the limitations of claims 1 and 11 respectively.	Yang further teaches the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]): 	receive a grant from a base station comprising a trigger to perform SRS (The signaling may comprise information such as resource allocation information (i.e., a grant) including information such as SRS information. Such information allocating resources for SRS may be broadly reasonably interpreted as “triggering” SRS signaling. The UE may thus be broadly reasonably interpreted as receiving a grant from a base station comprising a trigger to perform SRS; Yang; Figs. 4-10; [0038], [0083], [0150], [0152], [0162], [0164]-[0167]); and 	determine a physical downlink shared channel (PDSCH) reception will collide with the SRS transmission (Contention resolution may be typically performed for PDCCH/PDSCH reception and PUSCH/PUCCH transmission. The UE may thus be reasonably interpreted as determining that a PDSCH will collide with uplink transmission (i.e., SRS transmission); Yang; [0067]-[0079]); and 	drop at least one of the SRS transmission, the PDSCH reception, or the grant (Contention resolution may be typically performed for PDCCH/PDSCH reception and PUSCH/PUCCH transmission. The UE may thus be reasonably interpreted as dropping one of the contending transmissions/receptions in such an instance; Yang; [0067]-[0079]). 	Regarding claims 9 and 19, Yang and Siomina teach the limitations of claims 1 and 11 respectively.	Yang further teaches the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]): 	receive higher layer information for SRS (Uplink physical channel information such as SRS information may be derived from higher layer signaling; Yang; Figs. 7-10; [0038], [0150], [0152], [0162], [0164]-[0167]); 	receive a grant from a base station comprising a trigger to perform SRS (The signaling may comprise information such as resource allocation information (i.e., a grant) including information such as SRS information. Such information allocating resources for SRS may be broadly reasonably interpreted as “triggering” SRS signaling. The UE may thus be broadly reasonably interpreted as receiving a grant from a base station comprising a trigger to perform SRS; Yang; Figs. 4-10; [0038], [0083], [0150], [0152], [0162], [0164]-[0167]); and 	determine transmission parameters based, at least in part, on the higher layer information and the trigger (Transmission parameters may be reasonably interpreted as being determined based on received resource allocation information; Yang; Figs. 7-10; [0038], [0150], [0152], [0162], [0164]-[0167]), wherein the higher layer information comprises at least one of a code division multiplexing (CDM) index, a comb index, or a cyclic shift (Uplink resources may comprise a cyclic shift indication; Yang; [0099], [0102], [0104], [0110], [0169]); and 	decide whether or not to transmit an SRS based on the determined transmission parameters (The UE may be reasonably interpreted as “deciding” to transmit an SRS based on resource allocation information; Yang; Figs. 7-10; [0038], [0150], [0152], [0162], [0164]-[0167]). 	Regarding claims 10 and 20, Yang and Siomina teach the limitations of claims 9 and 19 respectively.	Yang further teaches the memory further includes instructions executable by the at least one processor to cause the apparatus to (The UE may be comprised of a memory storing information such that the processor may perform the embodiments of Yang; Yang; Fig. 11; [0179]-[0181]) decide whether or not to transmit an SRS by deciding to transmit the SRS over more than one orthogonal frequency division multiplexing (OFDM) symbol (The UE may transmit an SRS and may thus be reasonably interpreted as “deciding” to transmit an SRS. Such information may be reasonably interpreted as being transmitted over more than one OFDM symbol since transmission in such systems includes transmission over OFDM symbols; Yang; Figs. 2 and 7-10; [0050], [0150], [0152], [0162], [0164]-[0167]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474